 

Case 1:20-mj-00128-DAR Document5 Filed 07/02/20 Fee f1

6S

AO 442 (Rev 11/11) Arrest Warrant

UNITED STATES DISTRICT COURT
for the

District of Columbia

United States of America

ve Case: 1:20-mj-00128
JASON ROBERT CHARTER ) Assigned To : Robinson, Deborah A.
) Assign. Date : 7/1/2020
) Description: Complaint w/ Arrest Warrant
—_ )
Defendant
ARREST WARRANT
To: Any authorized law enforcement officer

YOU ARE COMMANDED to arrest and bring before a United States magistrate judge without unnecessary delay

(naine of person to be arrested) _JASON ROBERT CHARTER ;
who is accused of an offense or violation based on the following document filed with the court:

O Indictment © Superseding Indictment 0 Information © Superseding Information we Complaint
O Probation Viclation Petition Cl Supervised Release Violation Petition OViolation Notice Order of the Court

This offense is briefly described as follows:

18 U.S.C. § 1361 (2 Counts) - (Destruction of Government Property)

Deborah A.
Robinson

fssuinge officer's signature

Digitally signed by Deborah A, Robinson
Date: 2020.07.01 18:09:30 -04'00'

Date: _- 07/01/2020

City and state: WASHINGTON, DC | DEBORAH A. ROBINSON, U.S. Magistrate Judge

Printed name and tide

 

Return

 

This warrant was received on (date) [/ fi) f o Odd , and the person was pees on fdate) VYO/2000
ek

at icity and state) Lndeshins han DC :
fey

Date: Ae VA) Oe D
re officer 's signature
Whey

3 > US

Printed name anct ith

 

 
